Citation Nr: 0928951	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
October 1977, with subsequent service in the Reserves.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in January 2004, by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Jackson, Mississippi.


FINDING OF FACT

The medical evidence of record shows that the appellant's 
bilateral knee disorder is related to his active duty 
service.


CONCLUSION OF LAW

A bilateral knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues on appeal herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2008).  This is so because the Board is taking action 
favorable to the appellant by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Every appellant shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  To rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  Clear and 
unmistakable evidence is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an 
onerous evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant, 17 Vet. App. 
at 131.

The lack of aggravation may be shown by establishing that 
there was no increase in disability during service or that 
any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153 
(West 2002).  If this burden is met, then the appellant is 
not entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the appellant's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner, 370 F.3d at 1096.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on 


the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  An appellant seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Historically, the appellant served on active duty from 
October 1974 to October 1977, with subsequent service in the 
Reserves.  The appellant originally submitted a claim of 
entitlement to service connection for a bilateral knee 
disorder in January 1981.  This claim was denied in the 
September 1983 rating decision, which included a finding that 
the appellant's bilateral knee disorder pre-existed his 
active duty service and was not aggravated therein.  The 
finding of a pre-existing bilateral knee disorder was based 
upon a service treatment report dated on May 27, 1975 that 
purportedly included a statement by the appellant that he 
injured his knees approximately 5 years before the date of 
this treatment, marking the date of onset sometime in 1970.  
The appellant was notified of the September 1983 rating 
decision, but did not perfect an appeal thereof.  As such, 
the September 1983 rating decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

The appellant submitted claims to reopen the issue of 
entitlement to service connection to a bilateral knee 
disorder on two occasions after the September 1983 decision 
became final.  Rating decisions dated in October 1997 and May 
2000 did not reopen this claim for failure to submit new and 
material evidence.  The appellant did not perfect an appeal 
for either of these decisions and they both became final.  
Id.  The appellant filed a third claim to reopen this issue 
in July 2003.  In January 2004, the RO again denied to reopen 
the appellant's claim for failure to submit new and material 
evidence.  The appellant perfect an appeal of this decision 
in January 2005.  In November 2007, the Board found that the 
appellant had submitted evidence sufficient to reopen his 
claim of entitlement to service connection for a bilateral 
knee disorder, but that a medical opinion was required to 
adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As 


such, the Board remanded the issue to the RO for further 
development and readjudication.  After the appellant 
underwent a VA examination, the RO denied the appellant's 
claim in the June 2009 supplemental statement of the case, 
finding that the appellant's bilateral knee disorder pre-
existed service and was not aggravated therein.  This issue 
has been remitted to the Board for further appellate review.

After a longitudinal review of the appellant's claims file, 
the Board is unable to locate a service treatment record 
dated on May 27, 1975, or on any other date, wherein the 
appellant marked the onset of his bilateral knee disorder 
prior to the start of his active duty service.  In fact, the 
only service treatment report dated on May 27, 1975 notes 
that the appellant had a several month history of pain.  
Additionally, several other service treatment reports 
indicate that the appellant marked the onset of this 
condition sometime near the beginning of 1975; several months 
after he was examined, accepted, and enrolled for service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
Significantly, the appellant's October 1974 enlistment 
examination is negative for complaints of a bilateral knee 
disorder and, thus, no such disorder was noted upon his entry 
into active duty service.  Id.

Regardless of the existence of a service treatment record 
that demonstrates that the appellant marked the onset of his 
bilateral knee disorder prior to his active duty service, 
such evidence cannot and does not constitute clear and 
unmistakable evidence that the appellant's bilateral knee 
disorder pre-existed his active service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court of Appeals for Veterans 
Claims has held that lay statements by an appellant 
concerning a pre-existing condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 


(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (finding that the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
Further, the evidence of record does not include any evidence 
dated before the appellant entered active duty service 
demonstrating complaints of, treatment for, or a diagnosis of 
a bilateral knee disorder.  Based on the above, the Board 
finds that the presumption of soundness has not been rebutted 
by clear and unmistakable evidence and, thus, the appellant 
is presumed sound upon entry into active duty service.  38 
C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 
(2004); Wagner, 370 F.3d at 1093.  Consequently, the 
appellant's claim is one of service connection and not 
aggravation.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

As noted above, the appellant's service treatment records 
demonstrate complaints of and treatment for a bilateral knee 
disorder during his active service.  The first instance of 
such treatment is dated on May 27, 1975.  As a result of this 
and ongoing treatment, the diagnoses were bilateral knee 
pain, left greater than right; bilateral chondromalacia 
patella, left greater than right; or medial menisci tears.  


Medical professionals treating the appellant for a bilateral 
knee disorder during his active duty service consistently 
opined that the etiology of the disorder was unknown.  During 
the appellant's October 1977 separation examination, the 
appellant did not report a bilateral knee disorder nor was 
one noted in the resulting report.  On his report of medical 
history, the appellant indicated that he did not have a 
"swollen or painful joint," nor did he have a "'trick' or 
locked knee."

In August 1983, the appellant underwent a VA examination.  
The examiner reviewed the appellant's medical history and 
conducted a physical examination.  The appellant also 
underwent a contemporaneous radiological examination of his 
knees.  The preliminary impression was that the appellant's 
knees had no significant radiographic abnormality.  The 
examiner reviewed the radiological examination results and 
found "early osteophyte formation along the inferior margin 
of the patella on the lateral view, and along the medial and 
lateral tibial margins on the [anterior-posterior] view."  
The impression was "[r]ule out internal derangement of the 
knees" and "[r]ule out discoid lateral meniscus."  The 
examiner further opined, 

It is felt that [the appellant's] 
problems should be diagnosed with 
arthroscopy.  In all likelihood, they 
are congenital in origin, but a specific 
etiology and plan of treatment cannot be 
described without improved accuracy of 
arthroscopy.  It is strongly recommended 
that his be carried out, [sic] before 
any further decision is made regarding 
[the appellant's] status.

In June 1997, radiological examination of the appellant's 
knees revealed mild degenerative changes.  In September 1997, 
the appellant received treatment at an orthopedic clinic for 
his knees.  The appellant reported no history of trauma.  
Upon physical examination, there was bilateral crepitus, 
minimal effusion, and full ranges of motion.  The impression 
was chondromalacia.

In June 1999, the appellant underwent a VA examination to 
determine the presence of a bilateral knee disorder and, if 
present, the severity and etiology thereof.  After reviewing 
the appellant's medical history and administering a physical 
examination, the impression was "[b]ilateral knee pain, 
etiology undetermined."  The examiner opined that an 
"internal evaluation of the knee by arthroscope would be 
necessary in order to ascertain a correct diagnosis of the 
[appellant's] present knee pain.  With out this information 
it would be impossible to have medical certainty as to the 
etiology of [the appellant's] present problem."

During an RO hearing in September 1999, the appellant 
testified that he was in good health when he entered active 
duty service in October 1974 and that his bilateral knee 
condition began while he was on active duty.  The appellant 
further testified that he received ongoing treatment during 
and after his active duty service.  The appellant also 
testified about the symptoms he experienced during and after 
his active duty service.

In November 1999, magnetic resonance imaging (MRI) revealed 
tears at the posterior parts of both menisci and those 
associated degenerative changes were present at the posterior 
part of the lateral menisci.

In a letter from a private physician dated in January 2002, 
the appellant's bilateral knee disorder was diagnosed as 
degenerative joint disease with decreased range of motion.

During an RO hearing in March 2004, the appellant's testimony 
echoed his previous testimony from September 1999.  The 
appellant added that he did not report experiencing a 
bilateral knee disorder upon his discharge from active duty 
service in October 1977 because he felt as though his service 
treatment reports and prescribed medications were sufficient 
to document the occurrence of the disorder.

In February 2004, the appellant presented with a left knee 
that gave away, popped out of joint, and hurt.  The appellant 
also complained of bilateral knee pain and swelling.  A 
radiological examination of the appellant's knees revealed 
bilateral 


patella tilt.  After administering a physical examination, 
the impression was patella-femoral malalignment and tight 
hamstrings.

In April 2009, the appellant underwent a VA examination.  The 
examiner conducted a thorough review of the appellant's 
relevant medical history and conducted a physical 
examination.  The examiner also reviewed previous 
radiological and MRI reports.  As a result of this 
examination, the impression was bilateral degenerative joint 
disease with chondromalacia and medial and lateral meniscal 
tears.  The examiner further opined,

...there is documentation in the records 
of chondromalacia patella of the knees 
while [the appellant was] in the 
military.  This is also one of his 
diagnoses at the present time.  
Therefore, one can only conclude that if 
[the appellant] had chondromalacia 
patella while in the military and still 
has chondromalacia, then this represents 
the same condition which was diagnosed 
in the military.  Therefore, it is felt 
that his presently diagnosed 
chondromalacia of the knees is related 
to this active duty service.

On May 8, 2009, the appellant underwent right knee 
arthroscopy.  The examiner that conducted the April 2009 VA 
examination was asked to review the results of that surgery 
and provide an addendum to the April 2009 opinion.  The 
examiner reported that operative findings included right knee 
arthrosis with medial and lateral femoral condylar 
chondromalacia grade III-IV with degenerative medial and 
lateral meniscal tearing as well as a lateral meniscal 
bucket-handle tear.  The examiner then reiterated the April 
2009 opinion that the appellant's current bilateral 
chondromalacia is related his active military service.

After reviewing all of the evidence, the medical evidence 
shows that the appellant's bilateral knee disorder was 
incurred during his active duty service.  Accordingly, 
service connection for a bilateral knee disorder is 
warranted.


ORDER

Service connection for a bilateral knee disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


